REISSUE OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a reissue office action for US Patent 9,307,276, which included original patent claims 1–21.  Applicant amended the claims on 7/22/2021.  Claims 1–21 are pending.
Applicant is reminded that because there was no intent to broaden within two years of the issuance of the patent, the claims of this patent may not be broadened in any manner via reissue.

Declaration and Reason for Reissue
This Reissue has been filed pursuant to the original patent being at least partly inoperative or invalid by reason of “other errors”, specifically:
“Two inventors, William Michael Beals and John D. Hamrick, Jr., were omitted by accident and without deceptive intent on USPN 9,307,276. Additionally, the aforementioned patent contains an incorrect foreign priority claim.” (11/13/2017 declaration p. 2).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 21 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 15.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
15. A system comprising:
21. A receiver multimedia unit comprising: 

a receiver comprising: 
at least one processor; and
at least one processor; and 
memory encoding computer executable instructions that, when executed by the at least one processor, perform a 


receiving . . . 


There are only two differences between claim 15 and claim 21; they are shown in bold above.  The claims are otherwise verbatim copies.
Neither preamble gives life, meaning, and vitality to the claim and therefore the differences in wording in the preambles do not provide a difference in claim scope.
Claim 21 includes the phrase “a receiver comprising:” whereas claim 15 does not.  However, the phrase “a receiver comprising:” essentially a) introduces the subsequent series of limitations (after the colon) and b) provides a label of a “receiver” for these subsequent limitations.  Claim 15 lacks this “receiver” label, yet it includes a verbatim copy of the subsequent series of limitations found in claim 21.  The “receiver” in claim 21 has no further structure to it than what is already present in claim 15.  Claim 15 likewise possesses the same receiver limitations, it simply lacks such a label.  Inasmuch as pertinent, claim 15 includes the claimed capability of “receiving” and could fairly be characterized as presenting a “receiver”.

Allowable Subject Matter
Claims 1–20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.  While Dureau indeed can process different messages with different priorities, there is no teaching in Dureau that addresses the independent claim 

Notification of Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D CARLSON whose telephone number is (571)272-6716.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm, off 1st Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992